FILED
                                                          JUL 02 2013
 1
                                                      SUSAN M SPRAUL, CLERK
 2                                                      U.S. BKCY. APP. PANEL
                                                        OF THE NINTH CIRCUIT

 3                  UNITED STATES BANKRUPTCY APPELLATE PANEL
 4                            OF THE NINTH CIRCUIT
 5   In re:                        )      BAP No.    NV-11-1009-JoJuH
                                   )
 6   ANA J. FOX,                   )      Bk. No.    10-19096-LBR
                                   )
 7                  Debtor.        )
     ______________________________)
 8                                 )
     YVETTE WEINSTEIN, Chapter 7   )
 9   Trustee,                      )
                                   )
10                  Appellant,     )
                                   )
11   v.                            )      M E M O R A N D U M1
                                   )
12   ANA J. FOX,                   )
                                   )
13                  Appellee.      )
     ______________________________)
14
          Submitted Without Oral Argument on September 14, 2011,
15                         at Las Vegas, Nevada
16                            Filed - July 2, 2013
17            Appeal from the United States Bankruptcy Court
                        for the District of Nevada
18
          Honorable Linda B. Riegle, Bankruptcy Judge, Presiding
19
20   Appearances:     Elizabeth E. Stephens of Sullivan Hill Lewin Rez &
                      Engel on brief for Appellant Yvette Weinstein,
21                    Chapter 7 Trustee.
22
     Before: JOHNSON,2 JURY and HOLLOWELL, Bankruptcy Judges.
23
24
          1
25         This disposition is not appropriate for publication.
     Although it may be cited for whatever persuasive value it may
26   have (see Fed. R. App. P. 32.1), it has no precedential value.
     See 9th Cir. BAP Rule 8013-1.
27
          2
           Hon. Stephen L. Johnson, Bankruptcy Judge for the Northern
28   District of California, sitting by designation.
 1        The appellant chapter 73 trustee objected to Nevada law
 2   vehicle and “wildcard” exemptions claimed by debtor on behalf of
 3   her non-filing spouse.   The bankruptcy court overruled the
 4   objection and held that debtor may assert exemptions belonging
 5   not only to herself but also to her non-filing spouse.   The
 6   trustee appealed.   We REVERSE.
 7                                I.    FACTS
 8        The relevant facts are undisputed.    On May 18, 2010,
 9   Appellee Ana J. Fox (“Ana”) filed a petition for relief under
10   chapter 7.   Her husband, Clifford Fox (“Clifford”), did not join
11   in the petition and did not file a separate petition for relief.
12   Appellant Yvette Weinstein was appointed as the chapter 7 trustee
13   (“Trustee”).
14        In Schedule B, Ana listed a checking account with a balance
15   of $131.72, a savings account with a balance of $74.64, and a
16   joint checking account with her non-filing spouse with a balance
17   of $50.04.   In addition, she listed two accounts with the
18   description “Non-Filing Spouse’s Account” (“Non-Filing Spouse’s
19   Accounts”) which have a total balance of $1,002.80.   Ana listed
20   two vehicles in Schedule B: a Toyota with a value of $7,635.00
21   and a Volkswagen with a value of $12,000.00.   In the column which
22   indicates how the property is owned – by husband, wife, joint, or
23   community – no notation was made as to any of the properties.
24
25
          3
           Unless otherwise indicated, all chapter, section and rule
26   references are to the Bankruptcy Code, 11 U.S.C. §§ 101-1532, and
     to the Federal Rules of Bankruptcy Procedure, Rules 1001-9037, as
27   enacted and promulgated after October 17, 2005 (the effective
     date of The Bankruptcy Abuse Prevention and Consumer Protection
28   Act of 2005 (“BAPCPA”)).
                                       - 2 -
 1        In Schedule C, Ana claimed all five of the bank accounts,
 2   including the Non-Filing Spouse’s Accounts, as exempt for a total
 3   amount of $1,259.20 under the “wildcard” exemption in Nevada
 4   Revised Statute (“N.R.S.”) § 21.090(1)(z).4   She also claimed the
 5   full value of the two vehicles – the Toyota and Volkswagen – as
 6   exempt under N.R.S. § 21.090(1)(f).
 7        Trustee objected to the “wildcard” exemption claimed by Ana
 8   to the extent the total amount of the “wildcard” exemption
 9   claimed exceeded the $1,000 provided by N.R.S. § 21.090(1)(z).
10   Trustee also objected to the vehicle exemptions on the ground the
11   statute only allows Ana to exempt one vehicle.   Trustee argued
12   that Ana may not claim exemptions attributable to her non-filing
13   spouse, Clifford.
14        Ana filed a response, relying on an Arizona bankruptcy case,
15   In re Perez, 302 B.R. 661 (Bankr. D. Ariz. 2003), in which the
16   court held that a debtor could assert state exemptions in
17   community property for herself and her non-filing spouse.    Ana
18   argued that because Nevada, like Arizona, is a community property
19   state, the same rationale should apply.   Trustee replied that
20   neither Nevada law nor the Bankruptcy Code allows a debtor to
21   claim exemptions on behalf of a non-filing spouse.
22        The bankruptcy court heard argument and issued a written
23   order overruling the objections of Trustee, holding that a debtor
24   may claim an exemption for herself and her non-filing spouse in
25
26
          4
           Ana also used the “wildcard” exemption to exempt cash in
27   the amount of $25.00 and Citigroup stocks in the amount of
     $139.01. Thus, the total amount claimed exempt under N.R.S.
28   § 21.090(1)(z) is $1,423.21.
                                   - 3 -
 1   community property under Nevada law.
 2        This appeal timely ensued.
 3
 4                       II.   PROCEDURAL BACKGROUND
 5        After taking the appeal under submission, the Panel
 6   determined that the disposition of the appeal turns on an
 7   important question of Nevada law and entered an Order Certifying
 8   a Question to the Supreme Court of Nevada on October 7, 2011,
 9   pursuant to Rule 5 of the Nevada Rules of Appellate Procedure.
10   The certified question was “whether the motor vehicle and
11   wildcard exemptions may be claimed on behalf of a non-debtor
12   spouse” under N.R.S. 21.090(1)(f) and (z).
13
14                             III.   CONCLUSION
15        We adopt the opinion of the Nevada Supreme Court filed on
16   May 30, 2013, ___ P.3d ____, 129 Nev. Adv. Op. 39, attached
17   herein, answering our certified question.     For reasons stated in
18   the opinion, Ana may only claim a motor vehicle exemption for one
19   vehicle and a wildcard exemption not to exceed $1,000 on behalf
20   of herself.   She is not permitted to claim the exemptions on
21   behalf of her non-debtor spouse.    Accordingly, we REVERSE.
22
23
24
25
26
27
28
                                      - 4 -